                   Case 18-10601-MFW   Doc 3072-1     Filed 11/04/20   Page 1 of 3



                                          Exhibit A

                                        Proposed Order




RLF1 24250645v.1
                   Case 18-10601-MFW              Doc 3072-1         Filed 11/04/20        Page 2 of 3



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x

In re:                          :                                        Chapter 11
                                :
THE WEINSTEIN COMPANY HOLDINGS, :                                        Case No. 18-10601 (MFW)
LLC, et al.,                    :
                                :                                        (Jointly Administered)
                 Debtors.1      :
                                :                                         Re: Docket Nos. 3071 & ___
                                :
------------------------------------------------------------- x

                   ORDER GRANTING DEBTORS’ AND THE OFFICIAL
               COMMITTEE OF UNSECURED CREDITORS’ JOINT MOTION
            FOR LEAVE TO FILE AND SERVE AN OMNIBUS REPLY IN RESPONSE
              TO OBJECTIONS TO THE DISCLOSURE STATEMENT MOTION

           Upon the motion (the “Motion)2 of the Plan Proponents for entry of this Order, pursuant to

Local Rule 9006-1(d), authorizing the Plan Proponents to file and serve the Reply; all as more fully

set forth in the Motion; and the Court having jurisdiction to consider the Motion and the relief

requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware dated February 29,

2012; and consideration of the Motion and the requested relief being a core proceeding pursuant to

28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409; and due and proper notice of the Motion having been given as provided in the Motion, and

such notice having been adequate and appropriate under the circumstances; and it appearing that no

other or further notice need be provided; and the Court having found and determined that the legal

1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
http://dm.epiq11.com/twc.
2
    All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.



RLF1 24250645v.1
                   Case 18-10601-MFW      Doc 3072-1      Filed 11/04/20   Page 3 of 3



and factual bases set forth in the Motion establish just cause for the relief granted herein; and it

appearing that the relief requested in the Motion is in the best interests of the Debtors and their

respective estates; and upon all of the proceedings had before the Court and after due deliberation

and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                    1.   The Motion is granted as set forth herein.

                    2.   The Plan Proponents are granted leave to file and serve, and the Court will

consider, the Reply.




                                                    2
RLF1 24250645v.1
